1                                                                   Judge Richard A. Jones

2

3
                                UNITED STATES DISTRICT COURT
4
                          FOR THE WESTERN DISTRICT OF WASHINGTON
5                                        AT SEATTLE

6
     UNITED STATES OF AMERICA,                   )   No. CR18-092-RAJ
7                                                )
                       Plaintiff,                )
                                                 )   ORDER GRANTING LEAVE TO
8                 v.                             )   WITHDRAW AND APPOINTING
                                                 )   NEW COUNSEL
9    DIANE RENEE ERDMANN,                        )
                                                 )
10                     Defendant.                )
                                                 )
11
                                                 )

12
            THIS MATTER having come before the Court on the motion of counsel seeking
13
     leave to withdraw, and the Court having considered the motion, the declaration of
14   counsel in support of the motion, and having heard from the defendant in this matter, the

15   Court finds that good cause exists for the withdrawal of counsel in this matter; now,
     therefore,
16
            IT IS HEREBY ORDERED that the motion seeking leave to withdraw (Dkt. #88)
17
     is GRANTED. Michael Martin is permitted to withdraw as counsel for Defendant Diane
18   Erdmann. The Court further orders that new counsel be appointed to represent Ms.
19   Erdmann in this matter. Mr. Martin shall remain counsel of record until successor
     counsel is appointed.
20
            DATED this 2nd day of August, 2019.
21

22                                                    A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge

                                                                  Michael G. Martin
     ORDER GRANTING LEAVE TO WITHDRAW                             Siderius Lonergan & Martin LLP
     AND APPOINTING NEW COUNSEL                                   500 Union Street, Suite 847
     (Erdmann, CR18-0092RAJ) - 1                                  Seattle, WA 98101
                                                                  (206) 624-2800 FAX (206) 624-2805
